Citation Nr: 1425342	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  11-00 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for hearing loss disability of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher







INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March and June 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Sioux Falls, South Dakota. 

In his January 2011 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  However, in April 2011, he withdrew his hearing request.

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file include a March 2014 informal hearing presentation (IHP).  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

The evidence of record is in equipoise as to whether the Veteran's current left ear hearing loss disability is related to active service.


CONCLUSION OF LAW

Giving the Veteran the benefit of the doubt, his left ear hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

In view of the Board's decision to grant the benefit sought on appeal, any failure to notify or assist the Veteran under the VCAA cannot be considered prejudicial to the Veteran.  Consequently, the Board will proceed to address the claim on the merits.


II.  Service Connection - Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); an organic disease of the nervous system is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The absence of in-service evidence of hearing loss is not fatal to a claim for service connection for hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. at 159; 38 U.S.C.A. § 1154.

In reviewing the evidence, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006).  In evaluating a claim, the Board's duty is to assess the credibility and probative weight of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


III.  Factual Background and Analysis 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran maintains that his current hearing loss of the left ear is related to his combat noise exposure in service.  He and his wife maintain that his hearing loss began in service and has continued to this time.  See statements received in February 2010, March 2010 and January 2011.

The Veteran's service personnel records confirm his service in an infantry unit in the Republic of Vietnam.  STRs, including a March 1970 separation examination report, are negative for findings of hearing loss disability for VA compensation purposes.

An October 2008 VA outpatient treatment record notes that the Veteran denied significant hearing loss, but did complain of constant ringing in his left ear.  In January 2010, the Veteran complained of gradual onset hearing loss.  He reported noise exposure in service and a post-service occupation of high school principal.  Assessment included sensorineural left ear hearing loss.  Hearing aids were recommended.

The Veteran submitted a claim of service connection for hearing loss disability in January 2010.  In a statement dated in March 2010, the Veteran's wife reported that the Veteran talked loudly after returning from Vietnam.  

A March 2010 VA audiology examination report notes the Veteran's history of combat noise exposure in service and current audiometric findings of left ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  After reviewing the claims file, the VA examiner opined that left ear hearing loss is less than likely related to any acoustic trauma, injury, disease, or event in military service as service treatment records are negative for any reports or complaint of left ear hearing loss at entry, during, or on discharge from service.  No complaints related to the Veteran's hearing were noted until 1999, when he complained of tinnitus.

In an April 2010 letter, the Veteran's private primary care provider stated that the Veteran "has experienced significant hearing loss which began following his (combat) service," noting that the Veteran was exposed to artillery rounds and working with helicopters.  He further opined that issuing hearing aids to the Veteran and not finding the condition to be service connected was contradictory and that "this loss began after [the Veteran's] military service."

A January 2011 VA audiology examination report notes the Veteran's history of combat noise exposure in service.  He denied post-service noise exposure.  Current audiometric findings of left ear hearing loss disability for VA purposes were found on examination.  See 38 C.F.R. § 3.385.  After reviewing the claims file, the VA examiner opined that the Veteran's hearing loss was not caused by acoustic trauma in service.  The VA examiner noted that hearing was normal in service.  Moreover, there was no significant change in hearing thresholds when comparing a pre-induction examination and a separation examination.  In an addendum to the examination report, the VA examiner stated that the references used forming her opinion were from an NIH study and other studies which concluded that noise exposure would not cause delayed sensorineural hearing loss.  

The Board initially notes that the March 2010 and April 2011 VA examinations were conducted by the same examiner and that the examiner essentially concluded that the Veteran's left ear hearing loss was not related to service because there were no findings of hearing loss in service or for many years thereafter, and that a study concluded that noise exposure would not cause delayed sensorineural hearing loss.  The Veteran's private physician, on the other hand, concluded in April 2010 that the Veteran should be service connected for his left ear hearing loss essentially based on his in-service exposure to artillery rounds and working with helicopters.  In assessing the relative probative value of this evidence, the Board finds that neither opinion is entitled to any greater weight.  More specifically, although the VA examiner does rely on the NIH study, she otherwise relies on the absence of a showing of any hearing loss in service, a rationale that was squarely rejected in Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Similarly, although the April 2010 opinion does at least rely on the Veteran's statements of exposure to noise in service, which is uncontradicted, he does not otherwise explain in detail why the Veteran's hearing loss is more likely than not the result of that exposure.

However, when evidence for and against the claim is more or less of equal weight, VA is required to give the benefit of the doubt to the Veteran, and the Board therefore finds that service connection for left ear hearing loss is warranted.


ORDER

Service connection for hearing loss disability of the left ear is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


